Citation Nr: 0504229	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for chronic musculoskeletal pain with 
osteoarthritis (claimed as arthritis).  

2.	Service connection for hypertension.

3.	Service connection for calcaneal spurs (claimed as heel 
spurs).

4.	Service connection for allergic rhinitis/sinusitis 
(claimed as respiratory problems).  

5.	Service connection for bronchitis (claimed as chronic 
pneumonia).  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.    

The Board notes that the veteran perfected his appeal for a 
claim for service connection for skin rash.  During his Board 
hearing in August 2004, the veteran expressly withdrew this 
claim.    


FINDINGS OF FACT

1.	The veteran's chronic musculoskeletal pain with 
osteoarthritis is not related to active service.

2.	The veteran's hypertension is not related to active 
service.

3.	The veteran's calcaneal spurs are not related to active 
service.  

4.	The veteran's allergic rhinitis/sinusitis is not related 
to active service.  

5.	The veteran's bronchitis is not related to active service.  


CONCLUSIONS OF LAW

1.	Chronic musculoskeletal pain with osteoarthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.	Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  

3.	Calcaneal spurs were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.	Allergic rhinitis/sinusitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

5.	Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

I.	Laws and Regulations

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed this issue in Duenas v. Principi, 
No. 03-1251 (U.S. Vet. App. Dec. 15, 2004) (per curiam).  The 
Court held that where no "reasonable possibility" exists 
that a medical examination would aid the veteran in 
substantiating a claim, VA need not provide an examination 
with respect to that claim.  Regarding two of the veteran's 
claims, the Court found no reasonable possibility existed 
where there was no evidence in the record that the veteran 
suffered an event, injury, or disease in service, that may be 
associated with the symptoms the veteran then-currently 
experienced relating to those two claims.  Duenas, slip op. 
at 9.           

The Court also refined notice requirements in Pelegrini v. 
Principi, 18 Vet. App 112 (2004).  In part, the Court held 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision (i.e., that of the 
RO) on a claim for VA benefits.  In Pelegrini, it was also 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

II. 	Analysis

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claims for 
service connection, the RO advised the veteran by letter 
dated in March 2002 of the evidence that would substantiate 
the veteran's claims, and the responsibility for obtaining 
the evidence.  The veteran was later provided with a copy of 
the original rating decision dated in November 2002 setting 
forth the general requirements of then-applicable law 
pertaining to claims for service connection.  In June 2003 
the veteran was provided with the Statement of the Case which 
reiterated the general notification found in the rating 
decision.  

Because the veteran had been continually apprised for 
approximately 14 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records, and obtained 
from several of the veteran's private medical providers, 
medical records reflecting private medical care.  The record 
indicates that the RO reviewed all relevant records prior to 
its rating decision.  Moreover, the RO afforded the veteran 
the opportunity to further develop his claims before a 
personal hearing, which the veteran accepted.    

The Board notes that, although the veteran requested a VA 
Compensation and Pension Examination in his notice of 
disagreement received in January 2003, the RO did not provide 
such an examination.  The Board finds that the RO did not err 
in its decision making here.  The Board finds that no 
reasonable possibility existed that such an examination would 
have aided the veteran in substantiating his service 
connection claims.  As detailed below, despite the RO's 
efforts to substantiate the veteran's claims, the record 
contains no supporting evidence that the veteran suffered an 
event, injury, or disease in service, that may be associated 
with the symptoms that form the basis of his service 
connection claims.  38 U.S.C.A. § 3.159(c)(4)(i); Duenas, 
slip op. at 9.                   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.




The Merits of the Claims for Service Connection

I.	Background

The veteran claims that his military training and service in 
Vietnam caused his current disabilities.  In his personal 
hearing, he stated that marching in wet boots caused his heel 
spurs, sleeping on wet ground caused his respiratory 
disabilities, and repelling from helicopters in Vietnam, and 
from repel towers during training, caused damage to his 
joints, legs, back, heels, and knees.  

During his hearing, the veteran stated that since leaving the 
military, he has not served in physically demanding roles.  
He stated that, as a civilian, he has worked solely in 
clerical and managerial positions.        

The veteran stated in his hearing that, while in Vietnam, a 
field medic treated him for inflammation of his joints.  He 
further stated that although his pneumonia/bronchial disorder 
was manifested toward the end of his Vietnam tour, he did not 
report to medical personnel out of concern that his return to 
the United States would be delayed.    

The veteran's service medical records reveal no diagnoses, 
complaints or treatment for the disorders that relate to his 
claims.  Moreover, in the separation Report of Medical 
Examination in December 1971, the veteran stated "I am in 
good health."  The examiner at the time reported no known 
abnormalities, and a chest X-ray of the veteran was negative.  
Just before his discharge in January 1972, the veteran 
reported that there had been no change in his medical 
condition since the December 1971 examination.   

Upon induction into service, the veteran, on his Report of 
Medical History, marked a box entitled ear, nose, or throat 
trouble.  The examining physician noted later in the report 
"ENT - ok".  In the induction Report of Medical 
Examination, the examiner noted no abnormalities.     

The RO obtained private medical records reflecting medical 
care from 1982 to 2002.  These records show that during this 
time span the veteran had been diagnosed and treated for 
osteoarthritis, hypertension, calcaneal spurs in both heels, 
allergic rhinitis/sinusitis, and bronchitis.    

II. 	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

III.	Analysis

The Board has carefully analyzed the evidence of record in 
this matter, and has found that the medical evidence of 
record demonstrates that the veteran has the following 
disorders noted in his claims - osteoarthritis, hypertension, 
calcaneal spurs, allergic rhinitis/sinusitis, and bronchitis.  
The evidence of record does not show, however, that these 
disorders are related to active service.    

	Chronic Musculoskeletal Pain with Osteoarthritis

The earliest evidence of pain associated with arthritis is 
found in a June 1982 medical report which notes that the 
veteran had experienced pain in his chest that radiated to 
his shoulder.  The attending physician stated in the report 
that the pain was likely musculoskeletal in origin.  The next 
earliest evidence addressing osteoarthritis is found in a 
medical record dated in August 1997, in which an X-ray report 
of the veteran's left elbow was negative, and in which the 
attending physician diagnosed the veteran's elbow as normal.  

In August 1999, a treating physician noted that the veteran 
complained of chronic joint pain.  The physician noted that 
the veteran's joints were without erythema or warmth.  In 
February 2000, the veteran sought medical treatment for joint 
pain, particularly in his knees.  In March 2000, the 
attending physician noted that the veteran's arthritis 
profile from his prior visit was negative.  But the physician 
did note that X-rays showed mild osteoarthritis of the knees.  

In November 2000, the veteran fell down stairs and injured 
his right hip.  X-rays of his hip, pelvis, and lumbar spine 
were negative, and the treating physician noted that the 
veteran's back had good range of motion.  

In April 2001, the veteran was again diagnosed with 
osteoarthritis of the knees with evidence of crepitus, mild 
swelling and restriction of range of motion in both knees.  

The Board finds that, though the record does not yield 
evidence of generalized joint, leg, or back osteoarthritis 
disorders, the evidence does demonstrate that the veteran has 
an osteoarthritis disorder as it pertains to his knees.  To 
this extent, the Board finds that evidence of record shows a 
current disability for this claim.  

The veteran maintains that this disorder is related to active 
service.  He maintains that repelling from helicopters and 
from training towers caused his pain and arthritis.  As 
support, he testified during his Board hearing that a field 
medic in Vietnam issued to him bee sting pills that were 
supposed to work as an anti-inflammatory agent for pain he 
was then experiencing.  The evidence does not support this 
claim, however.  The record is absent of any supporting 
evidence showing that the veteran was treated for 
osteoarthritis, or for any musculoskeletal pain, while in 
service.  And in his separation physical examination, the 
veteran did not claim, nor did the examiner note, any 
musculoskeletal or osteoarthritis disorders.  In fact, the 
earliest evidence of any such disability is found in private 
medical records dated in February 2000, over 18 years after 
the veteran's discharge from active service.  

The Board therefore finds that the record lacks supporting 
evidence showing that the veteran's osteoarthritis disorder 
is related to active service.  

Hypertension

The Board finds that private medical records demonstrate that 
the veteran has a current hypertension disability.  The 
veteran was first diagnosed with hypertension in August 1999.  
In records from February 2000, it is noted that the veteran's 
excess weight and lack of exercise exacerbated his 
hypertension.  In March 2000, the veteran's hypertension was 
described as "poorly controlled."  Though the hypertension 
was noted as stable in December 2000, the veteran's 
hypertension was again noted as "poorly controlled" in 
April 2001.  

But the evidence does not show that this disability is 
related to active service.  The record is absent of any 
supporting evidence showing that the veteran was treated for 
hypertension while in service, and in his separation physical 
examination, the veteran did not claim, nor did the examiner 
note, any disorder related to hypertension.    

The earliest evidence of record indicating a hypertension 
disorder is found in the August 1999 private medical 
diagnosis, over 17 years after the veteran's discharge from 
active service.  This same report stated, moreover, that the 
veteran had no prior history of hypertension.  

	Calcaneal Spurs

The Board finds that evidence of record shows a current 
disability for calcaneal spurs.  Records show that the 
veteran was diagnosed with a right heel spur in December 1995 
and in November 1996.  Records also show that on several 
occasions between August 1999 and November 1999, the veteran 
was diagnosed with and treated for a left heel spur.  The 
veteran maintains that his calcaneal spurs were caused by 
marching in wet boots in the Vietnam mountain terrain and by 
repelling from helicopters in Vietnam and from repel towers 
in training.  

But the evidence of record does not support his claim.  The 
record is absent of supporting evidence showing that the 
veteran was treated for a spur disorder while in service.  
And in his separation physical examination, the veteran did 
not claim, nor did the examiner note, any disorder related to 
the veteran's heels or feet in general.  In fact, the 
earliest evidence of a spur disorder is found in private 
medical records dated in November 1996, over 13 years after 
the veteran's discharge from active service.  

	Allergic Rhinitis/Sinusitis

The Board finds that evidence of record shows a current 
disability for allergic rhinitis/sinusitis.  Private medical 
records from September 1996 show that the veteran was 
diagnosed with allergic rhinitis.  On several occasions 
between January 1997 and December 2000, the veteran was 
treated for a sinus disorder.  In January 2001, an attending 
physician noted that the veteran had bloody drainage from his 
sinuses, and found evidence of frontal sinusitis.   

The veteran maintains that sleeping on wet terrain in Vietnam 
during a monsoon season caused this disorder.  But the 
evidence of record does not support this contention.  The 
record is absent of supporting evidence showing that the 
veteran was treated for a rhinitis/sinusitis disorder while 
in service.  And in his separation physical examination, the 
veteran did not claim, nor did the examiner note, any 
disorder related to the veteran's sinuses or nose in general.  
In fact, the earliest evidence of a rhinitis/sinusitis 
disorder is found in private medical records dated in 
September 1996, over 14 years after the veteran's discharge 
from active service.  

The Board also notes that it is reported in private medical 
records dated in January 1997 that the veteran stated that 
his sinus disorder is manifested while fighting fires in his 
duties as a fireman.   

	Bronchitis

The Board finds that evidence of record shows a current 
disability for bronchitis.  Private medical records show that 
the veteran was diagnosed with bronchitis in August 1996 and 
in December 2000.  

The veteran stated in his personal hearing that he acquired 
pneumonia and bronchitis in October 1971 in Vietnam as a 
result of sleeping on wet terrain.  The veteran stated that 
he did not report his illness at the time out of concern that 
his scheduled return to the United States would be delayed.  
The veteran also stated that he was hospitalized for this 
disorder on two subsequent occasions, in 1976 and 1982.  

As the veteran conceded in his personal hearing, his record 
is absent of supporting evidence showing that he had this 
disorder while in service.  In his separation physical 
examination, the veteran did not claim, nor did the examiner 
note, any disorder related to bronchitis or to the veteran's 
lungs in general.  In fact, a December 1971 chest X-ray, 
conducted approximately two months after his claimed in-
service disorder, was negative.  Moreover, the earliest 
evidence of bronchitis is found in private medical records 
dated in August 1996, over 14 years after the veteran's 
discharge from active service.  The Board therefore finds 
that the record lacks supporting evidence showing that this 
disability is related to active service.    
     
The Board also notes that the veteran's separation 
examination was conducted at Fort Hood, Texas, two months 
after the veteran left Vietnam in October 1971.  This 
indicates that the veteran had no motive, arising out of fear 
of staying in Vietnam, to conceal from medical personnel his 
physical ailments.       
 
Finally, the Board notes that, while several physicians have 
diagnosed the veteran with his several disabilities, none of 
the accompanying treatment records or physician reports 
suggests any causal relationship between any of the 
disabilities and the veteran's military service.  

In conclusion, though the Board finds that the veteran has 
several disabilities, it nevertheless finds that the 
preponderance of the probative evidence of record shows that 
these disabilities are not causally related to active 
service.  Therefore, as the preponderance of the evidence is 
against each of the veteran's claims, the benefit-of-the-
doubt rule does not apply, and each claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic musculoskeletal pain with 
osteoarthritis (claimed as arthritis) is denied.  

Service connection for hypertension is denied.

Service connection for calcaneal spurs (claimed as heel 
spurs) is denied.

Service connection for allergic rhinitis/sinusitis (claimed 
as respiratory problems) is denied.  

Service connection for bronchitis (claimed as chronic 
pneumonia) is denied.  



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


